DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of claims 1-9 and withdrawn claims 10-20 in paper dated 03/23/21, is acknowledged.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Affeltranger (8,894,448) in view of Penumatcha et al. (7,441,962).
Regarding claim 1, Affeltranger discloses an electrical connector comprising:
a shell (103, figure 1) having a cavity, and
an electrical contact assembly housed within the cavity of the shell, the electrical contact assembly including:
a contact housing (105, figure 1) including a core extending along an axial direction and a plurality of fins (113, figure 1) radiating outwardly from the core, each of the fins separating adjacent housing-receiving cavities from one another;

a second housing structure (another 107, figure 1) having a second plurality of electrical contacts (111) housed therein, the second housing structure seated within a second housing-receiving cavity of the contact housing (figure 2).
Affeltranger discloses the claims invention as described above except for the first and second plurality of electrical contacts are different from one another.
Penumatcha et al., figure 1 shows a connector (12) having contacts (24 and 34) are different from one another.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Affeltranger to have the first and second plurality of electrical contacts are different from one another, as taught by Penumatcha et al. for better connection.
Regarding claims 2 and 3, Affeltranger, figure 1 shows third and fourth housing structures (107) having a third and fourth plurality of electrical contacts housed therein, the third and fourth housing structures seated within third and fourth housing-receiving cavities of the contact housing.
Affeltranger and Penumatcha et al. disclose the claimed invention as described above except for the first, second, and third plurality of electrical contacts are different from one another.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Affeltranger and Penumatcha et al. to have the first, 
	Regarding claim 5, Affeltranger, figure 1 shows the first housing structure further including a first housing subassembly including a first plurality of contact-receiving cavities extending therethrough along an axial direction, wherein each electrical contact of the first plurality of electrical contacts is seated within a corresponding one of the first plurality of contact-receiving cavities.
	Regarding claim 7, the combination of Affeltranger and Penumatcha et al. disclose the first housing structure further including a second housing subassembly including a second plurality of contact-receiving cavities extending therethrough along the axial direction, wherein the first and second plurality of contact-receiving cavities are co-aligned when the first and second housing subassemblies are coupled, and wherein each electrical contact of the first plurality of electrical contacts is seated within a corresponding one of the first and second plurality of contact-receiving cavities.
Regarding claim 8, the combination of Affeltranger and Penumatcha et al. disclose the first housing structure further including a third housing subassembly including a third plurality of contact-receiving cavities extending therethrough along axial direction, wherein the first, second, and third plurality of contact-receiving cavities are co-aligned when the first, second, and third housing subassemblies are coupled, and wherein each electrical contact of the first plurality of electrical contacts is seated within a corresponding one of the first, second, and third plurality of contact-receiving cavities.
.
Allowable Subject Matter
5.	Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        04/07/21.